MEMORANDUM***
Jairo Enrique Chamorro, his wife, Jeannette Patricia Rivera-Idalgo, and his daughter, Kayla Valentina Chamorro-Rivera, natives and citizens of Colombia, petition for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“U”) denial of their applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s decision that petitioners failed to establish a well-founded fear of future persecution. Petitioners are active church members who have never been harassed or harmed. Because petitioners fail to show that a fear of future persecution is objectively reasonable, and general civil strife is insufficient to establish a well-founded fear of persecution, petitioners’ asylum claim fails. See Kotasz v. INS, 31 F.3d 847, 854 (9th Cir.1994) (holding that alien failed to establish a well-founded fear of persecution because she only showed discrimination against gypsies and did not demonstrate systematic persecution); Rostomian, 210 F.3d at 1089 (denying asylum because general civil strife was insufficient to establish a well-founded fear of persecution); Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001) (stating that “[ajsylum generally is not available to victims of civil strife, unless they are singled out on account of a protected ground.”).
Because petitioners failed to establish eligibility for asylum, it follows that they failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.